                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 QUENTIN McCLURE                                                             CIVIL ACTION

 VERSUS                                                                         NO. 18-11389

 DARRELL VANNOY, WARDEN                                                    SECTION “M”(1)


                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge (R. Doc. 4), and the failure of any

party to file any objection to the Magistrate Judge's Report and Recommendation, hereby approves

the Report and Recommendation of the United States Magistrate Judge and adopts it as its own

opinion. Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Quentin

McClure is DISMISSED WITHOUT PREJUDICE because he has neither paid the required

filing fee nor requested and been granted permission to proceed in forma pauperis.

       New Orleans, Louisiana, this 25th day of March, 2019.




                                            __________________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE
